IN THE SUPREME COURT OF THE STATE OF NEVADA


                MEI-GSR HOLDINGS, LLC, A NEVADA       No. 69184
                LIMITED LIABILITY COMPANY; AM-
                GSR HOLDINGS, LLC, A NEVADA
                LIMITED LIABILITY COMPANY;
                GRAND SIERRA RESORT UNIT
                OWNERS' ASSOCIATION, A NEVADA
                                                         FILED
                NON-PROFIT ORGANIZATION; AND             FEB 0 1 2016
                GAGE VILLAGE COMMERCIAL                   CIE/KN.-LINDEMAN

                DEVELOPMENT, LLC, A NEVADA
                LIMITED LIABILITY COMPANY,                 PLITY'CLE


                                    Appellants,
                               vs.
                ALBERT THOMAS; JANE DUNLAP;
                JOHN DUNLAP; BARRY HAY; MARIE-
                ANNIE ALEXANDER AS TRUSTEE OF
                THE MARIE-ANNIE ALEXANDER
                LIVING TRUST; MELISSA
                VAGUJHELYI AND GEORGE
                VAGUJHELYI, AS CO-TRUSTEES OF
                THE GEORGE VAGUJHELYI AND
                MELISSA VAGUJHELYI 2001 FAMILY
                TRUST AGREEMENT U/T/A APRIL 13,
                2001; D'ARCY NUNN; HENRY NUNN;
                LEE VAN DER BOKKE; MADELYN
                VAN DER BOKKE; DONALD
                SCHREIFELS; ROBERT R. PEDERSON,
                INDIVIDUALLY AND AS TRUSTEE OF
                THE PEDERSON 1990 TRUST; LOU
                ANN PEDERSON, INDIVIDUALLY
                AND AS TRUSTEE OF THE
                PEDERSON 1990 TRUST; LORI
                ORDOVER; WILLIAM A. HENDERSON;
                CHRISTINE E. HENDERSON; LOREN
                D. PARKER; SUZANNE C. PARKER;
                MICHAEL IZADY; STEVEN TAKAKI;
                FARAD TORABKHAN; SAHAR
                TAVAKOL; M & Y HOLDINGS, A
                NEVADA LIMITED LIABILITY
SUPREME COURT
       OF
     NEVADA

(0) 1947A
                COMPANY; JL & YL HOLDINGS, LLC,
                A NEVADA LIMITED LIABILITY
                COMPANY; SANDI RAINES; R.
                RAGHURAM; USHA RAGHURAM;
                LORI K. TOKUTOMI; GARETT TOM;
                ANITA TOM; RANION FADRILAN;
                FAYE FADRILAN; PETER K. LEE AND
                MONICA L. LEE, AS TRUSTEES OF
                THE LEE FAMILY 2002 REVOCABLE
                TRUST; DOMINIC YIN; ELIAS
                SHAMIEH; NADINE'S REAL ESTATE
                INVESTMENTS, LLC, A NORTH
                DAKOTA LIMITED LIABILITY
                COMPANY; JEFFERY JAMES QUINN;
                BARBARA ROSE QUINN; KENNETH
                RICHE; MAXINE RICHE; NORMAN
                CHANDLER; BENTON WAN;
                TIMOTHY KAPLAN; SILKSCAPE INC.,
                A CALIFORNIA CORPORATION;
                PETER CHENG; ELISA CHENG; GREG
                A. CAMERON; TMI PROPERTY
                GROUP, LLC, A CALIFORNIA
                LIMITED LIABILITY COMPANY;
                RICHARD LUTZ; SANDRA LUTZ;
                MARY A. KOSSICK; MELVIN H.
                CHEAH; DI SHEN; AJIT GUPTA;
                SEEMA GUPTA; FREDRICK FISH;
                LISA FISH; ROBERT A. WILLIAMS;
                JACQUELIN PHANI; MAY ANN HOM,
                AS TRUSTEE OF THE MAY ANN HOM
                TRUST; MICHAEL HURLEY; DUANE
                WINDHORST; MARILYN WINDHORST;
                VINOD BHAN; ANNE BHAN; GUY P.
                BROWNE; GARTH WILLIAMS;
                PAMELA Y. ARATANI; DARLEEN
                LINDGREN; LAVERNE ROBERTS;
                DOUG MECHAM; CHRISINE
                MECI-LkM; KWANGS00 SON; SOO
                YEUN MOON; JOHNSON
                AKINDODUNSE; IRENE WEISS, AS
                TRUSTEE OF THE WEISS FAMILY
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                           2
                          TRUST; PRAVESH CHOPRA; TERRY
                          POPE; NANCY POPE; JAMES TAYLOR;
                          RYAN TAYLOR; KI HAM; YOUNG JA
                          CHOI; SANG DAE SOHN; KUK
                          HYUNG, "CONNIE"; SANG "MIKE"
                          YOO; BRETT MENMUIR, AS TRUSTEE
                          OF THE CAYENNE TRUST; WILLIAM
                          MINER, JR.; CHANH TRUONG;
                          ELIZABETH ANDERS MECUA;
                          SHEPARD MOUNTAIN, LLC, A TEXAS
                          LIMITED LIABILITY COMPANY;
                          ROBERT BRUNNER; AMY BRUNNER;
                          JEFF RIOPELLE; PATRICIA M. MOLL;
                          AND DANIEL MOLL,
                                             Respondents.
                                           ORDER DISMISSING APPEAL
                                      This is an appeal from a default judgment. Second Judicial
                          District Court, Washoe County; Elliott A. Sattler, Judge.
                                      On December 22, 2015, this court entered an order to show
                          cause directing appellants to show cause why the appeal should not be
                          dismissed as premature. See Lee v. GNLV Corp.,      116 Nev. 424, 996 P.2d
                          416 (2000); KDI Sylvan Pools v. Workman,       107 Nev. 340, 810 P.2d 1217
                          (1991); Rae v. All American Life & Cas. Co.,    95 Nev. 920, 605 P.2d 196
                          (1979). Appellants have responded to our order and concede that the
                          appeal is premature at this point. Accordingly, we conclude that we lack
                          jurisdiction and we
                                      ORDER this ap pe;ISMISSED.
                                                            )
                                                            1774             ,j

                                                  Douglas


                                                    , J.

SUPREME COURT
        OF
     NEVADA


(0) 1947A    (r)taggli)                                        3
                      cc:   Hon. Elliott A. Sattler, District Judge
                            Lansford W. Levitt, Settlement Judge
                            Lewis Roca Rothgerber Christie LLP/Las Vegas
                            Cohen-Johnson LLC
                            Law Offices of Mark Wray
                            Robertson, Johnson, Miller & Williamson
                            Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    4.1W-9                                     4